307 S.W.3d 231 (2010)
STATES RESOURCES CORP., Respondent,
v.
Larry KIEFFER, Appellant.
No. WD 70777.
Missouri Court of Appeals, Western District.
April 13, 2010.
Seth Shumaker, Kirksville, MO, for appellant.
Thomas J. Fritzlen, Jr., and Robert M. Swiss, Kansas City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Larry Kieffer appeals the trial court's judgment in favor of States Resources Corporation in its lawsuit to collect on a $20,000 promissory note executed by Missouri Country Fresh, LLC, as to which Kieffer was a guarantor. The judgment is affirmed. Rule 84.16(b). The motion for an award of attorneys' fees as to the appeal is remanded to the trial court for determination in that court.